Citation Nr: 1637219	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-27 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 2, 2014, for the assignment of a 10 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from April 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed February 24, 2014 Board decision denied the Veteran's claim for an initial compensable evaluation for service-connected bilateral hearing loss; he has not filed a motion alleging clear and unmistakable error (CUE) in that decision.

2.  After the February 24, 2014 Board decision, the first communication from the Veteran seeking an increased rating for bilateral hearing loss was received on May 2, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 2014, for the assignment of a 10 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. § 3.102, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

As here, where a claim for a benefit has been substantiated and an effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective notice with respect to this "downstream element."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In this case, the Veteran has not claimed prejudice regarding any lack of notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

[The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

An August 2014 rating decision granted an increased 10 percent rating for bilateral hearing loss from May 7, 2014, the date the Veteran's claim for an increased rating was received.  In a subsequent July 2015 rating decision an earlier effective date of May 2, 2014 was assigned because this was the date of receipt of VA audiology treatment records submitted by the Veteran which were accepted by VA as his claim for an increased rating.  [Notably, these VA audiology records are dated in December 2013 and were previously considered in the February 2014 Board decision.  Thus, the date of claim is not the date of treatment but, rather, the date of receipt of these documents indicating the Veteran's intent to file a claim for increase.]  

The Veteran contends that his 10 percent rating for bilateral hearing loss should be retroactive to his date of claim, which he (incorrectly) identified as February 2012.  See March 2015 Notice of Disagreement.  [Review of the record shows that the Veteran's initial claim for service connection for bilateral hearing loss was received on February 1, 2013 and a June 2013 rating decision granted service connection, rated noncompensably disabling, from this date.]  Based upon the facts discussed below, the Board finds that an earlier effective date prior to May 2, 2014 for a 10 percent rating for his bilateral hearing loss is not warranted.

The Veteran appealed the noncompensable rating for bilateral hearing loss assigned by the June 2013 rating decision to the Board.  A February 24, 2014 Board decision denied his appeal, finding that the Veteran had a noncompensable bilateral hearing loss disability throughout the appeal period.  As the Veteran did not appeal the February 2014 Board decision, it is final and any subsequent claim for an increased rating for bilateral hearing loss would be a freestanding claim.  Any freestanding claim for an earlier effective date prior to the February 24, 2014 Board decision raised by the Veteran would be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). 

Upon review of the record, the Board finds that, following the February 24, 2014 Board decision, the Veteran's first communication expressing an intent to seek an increased rating for his bilateral hearing loss was received by VA on May 2, 2014.  No statements or VA treatment records from the period under consideration indicate an increase in severity of his service-connected bilateral hearing loss prior to May 2, 2014.

The record shows that the Veteran communicated an intent to claim an increased rating for bilateral hearing loss on May 2, 2014 and an increased 10 percent rating for bilateral hearing loss was assigned based this communication.  As such, there is no basis on which the 10 percent ratings may be effective prior to May 2, 2014.  

In summary, because the February 24, 2014 Board decision is final and it is not shown the Veteran filed a formal or informal claim for increase prior to May 2, 2014, an effective date prior to that date for an increased rating for bilateral hearing loss is not warranted.


ORDER

An effective date earlier than May 2, 2014, for a 10 percent rating for bilateral hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


